EXHIBIT 5.3 Principal Officers: Keith M. Braaten, P. Eng. President & CEO Jodi L. Anhorn, P. Eng. Executive V.P. & COO Officers / Vice Presidents: Terry L. Aarsby, P. Eng. Caralyn L. Bennett, P. Eng. Leonard L. Herchen, P. Eng. Myron J. Hladyshevsky, P. Eng. Bryan M. Joa, P. Eng. Mark Jobin, P. Geol. John E. Keith, P. Eng. John H. Stilling, P. Eng. Douglas R. Sutton, P. Eng. James H. Willmon, P. Eng. LETTER OF CONSENT TO:UNITED STATES SECURITIES AND EXCHANGE COMMISSION RE:ENCANA CORPORATION (“ENCANA”) - REGISTRATION STATEMENT ON FORM F-10 We hereby consent to the use of and reference to our name and our reports, and the inclusion and incorporation by reference of information derived from our reports evaluating a portion of Encana's petroleum and natural gas reserves and contingent resources, as of December 31, 2011, in the Registration Statement on Form F-10 of Encana Corporation (File No. 333-181196). Yours truly, GLJ PETROLEUM CONSULTANTS LTD. /s/ Keith M. Braaten, P. Eng. Keith M. Braaten, P. Eng. President & CEO Calgary, Alberta May 15, 2012 4100, 400 - 3rd Avenue S.W., Calgary, Alberta, Canada T2P 4H2● (403) 266-9500● Fax (403) 262-1855● GLJPC.com
